Citation Nr: 0115663	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
lumbosacral strain, evaluated as 10 percent disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for thoracic strain.

3.  Entitlement to an initial increased (compensable) 
evaluation for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969 and from January 1971 to February 1988.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In correspondence received in August 2000, the veteran raised 
the issue of entitlement to service connection for bilateral 
pes planus.  The RO has not addressed this issue in the first 
instance.  Therefore the issue is referred to the RO for 
appropriate action and initial adjudication.


REMAND

During his April 2001 central office hearing before the 
undersigned, the veteran testified that he was receiving 
treatment for his back and neck disabilities at Walter Reed 
Army Hospital in Washington, D.C., the VA Medical Center in 
Baltimore, Maryland and his private physician, Dr. Wilson, in 
Bel Air, Maryland.  A review of the treatment records in the 
claims file shows that there are no Walter Reed treatment 
records more current than August 2000, VA treatment records 
more current than August 1999 and no treatment records at all 
from Dr. Wilson.  

The veteran has also alleged that his back and neck 
conditions have worsened since his August 1999 VA 
compensation examination.  The Board notes that the August 
1999 VA examiner specifically stated that the veteran's 
claims file was not available for review.  Although the 
examiner commented on painful motion, there was no assessment 
of weakened movement, excess fatigability or incoordination 
associated with the veteran's back and neck disabilities.  
The Board is of the opinion that the veteran should be 
provided another orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The U.S. Court 
of Appeals for Veterans Claims has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Baltimore, Maryland, 
dated from August 1999 to the present.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, specifically 
from Walter Reed Army Hospital, in 
Washington, D.C., and from Dr. Wilson, in 
Bel Air, Maryland, which have not been 
previously secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and extent of his 
service-connected back and neck 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the orthopedist for review 
prior to the examination.  The physician 
must indicate in the report whether the 
claims folder has been reviewed.  All 
indicated tests, studies and X-rays 
should be performed.  The examiner should 
set forth all objective findings 
regarding the cervical spine, thoracic 
and lumbosacral spine disabilities, 
including complete range of motion.  The 
orthopedist is requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the neck and back 
disabilities.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the neck 
and back disabilities should be 
specifically assessed.  The orthopedist 
should express an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  

5.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.  

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have an 
adverse effect on his claim.

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claims 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.   The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




